— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County (Cerrato, J.), entered May 29, 1981, which dismissed the petition. The appeal brings up for review so much of an order of the same court, entered July 23,1981, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed, without costs or disbursements. The judgment was superseded by the order granting reargument. Order affirmed insofar as reviewed, without costs or disbursements (cf. People v Manino, 81 AD2d 896). Weinstein, J. P., O’Connor, Bracken and Rubin, JJ., concur.